DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

35 USC § 112(f)
NOTE: Because the "means plus function" limitations of claims 14 and 23 meet the 3-prong analysis set forth in MPEP 2181, claims 14 and 23 are being treated under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14, 15, 17, 20, 21, and 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stack et al. (US 4,340,881; “Stack”).
Regarding claim 14, Stack teaches a circuit (Figure 1) assemblage for carrying out a comparison between a first signal (61) and a second signal (62) in consideration of a reference signal (60), the circuit assemblage comprising:
a first channel (through 56) in which the first signal is processed, and a second channel (through 58) in which the second signal is processed, a first differential 
a comparator (82) that compares the first absolute value (78) with the second absolute value (80).
As for claims 15, 17, 20, and 21, Stack teaches which is embodied to output, as a function of the comparison carried out by the comparator (82), an activation signal for a switch element (Steering mux 108);
a reference DC voltage converter (15B) for outputting the reference voltage;
after the comparator (82), a switch (108) that determines a preferred signal;
an external, independent voltage source for furnishing a supply of power for the comparator (A comparator inherently uses an external voltage source).
As for claim 23, Stack teaches (see figure 1) a method for carrying out a comparison between a first signal (61) and a second signal (62) in consideration of a reference signal (60), comprising:
processing the first signal in a first channel (through 56) and processing the second signal in a second channel (through 58);
in the first channel, obtaining, by a first differential amplifier (56), a first difference between the first signal and the reference signal, and obtaining, by a unit (70) for 
in the second channel, obtaining, by a second differential amplifier (58), a second difference between the second signal and the reference signal, and obtaining, by a unit (72) for obtaining an absolute value (80), a second absolute value from the second difference; and
comparing, by a comparator (82), the first absolute value (78) with the second absolute value (80).
Regarding claims 24 and 25, Stack teaches activating a switch element (108) as a function of the comparison carried out by the comparator;
wherein one of the two signals is determined as a preferred signal (The signals are preferred/selected by mux 40).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Stack.
As for claim 16, Stack teaches wherein the first unit (70) for obtaining an absolute value and the second unit (72) for obtaining an absolute value are each constituted by a rectifier (Col. 6, lines 6-7).
Stack fails to teach the rectifier units each constituted by a diode rectifier.
However, it is well-known to those of ordinary skill in the art to embody a rectifier with a diode rectifier.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to embody the rectifier circuits of Stack with diode rectifiers because such a modification would have been a replacement with a well-known, art recognized functionally equivalent rectifier circuits that would yield predictable results in the circuit of Stack.


Claims 22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Stack in view of Liu (US 2002/0145895).
As for claim 22, Stack teaches the circuit assemblage as recited in claim 14, as detailed above, but fails to teach a redundant voltage supply for a safety-relevant component.
However, it is well-known to those of ordinary skill in the art to provide circuits with redundant power for safety purposes. For example, see Abstract of Liu.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a redundant power supply to the circuit of Stack because such a modification would have provided the well-known benefit of back-up power for safety purposes.
As for claim 26, Stack teaches the method as recited in claim 23, as detailed above, but fails to teach furnishing a redundant voltage supply for a safety-relevant component.
However, it is well-known to those of ordinary skill in the art to provide circuits with redundant power for safety purposes. For example, see Abstract of Liu.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a redundant power supply to the circuit of Stack because such a modification would have provided the well-known benefit of back-up power for safety purposes.


Allowable Subject Matter
Claims 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The best prior art reference of record, Stack, taken alone or in combination with other references, fails to teach:
“a toggle DC voltage converter.”, as set forth in claim 18.

Conclusion
The prior art made of record and not relied upon teach comparison circuits, comprising: differential amplifiers, absolute value circuits, and comparators.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        February 8, 2021